Citation Nr: 1116301	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the cause of the Veteran's death, and if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968.  The appellant is his widow.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claim for service connection for the cause of the Veteran's death.  

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for the cause of the Veteran's death before reaching the merits of the claim.


FINDINGS OF FACT

1.  The appellant's claim for service connection for the cause of the Veteran's death was initially denied in an unappealed December 2000 rating decision.  The appellant attempted to reopen her claim, and was again denied in an unappealed August 2003 rating decision.  

2.  The evidence received since the August 2003 rating decision relates to a necessary element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.

3.  The Veteran died in October 2000 due solely to the effects of metastatic prostate cancer. 

4.  At the time of his death, the Veteran was service-connected for a gunshot wound to the left leg.  

5.  The Veteran's service-connected gunshot wound to the left leg did not cause or contribute substantially or materially to his cause of death.

6.  Metastatic prostate cancer was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service, including exposure to chemicals.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The appellant's claim for entitlement to service connection for the cause of the Veteran's death was initially denied in an unappealed December 2000 rating decision.  The RO determined that the evidence of record, including service treatment records, records of post-service private treatment, and a medical opinion from the Veteran's private physician, failed to show a relationship between the Veteran's prostate cancer and active duty service.  The appellant later attempted to reopen the claim, and was again denied in an August 2003 unappealed rating decision.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence added to the record since the August 2003 rating decision includes a December 2005 letter and medical opinion from the Veteran's private doctor.  The opinion indicated that there was a high likelihood of a link between the Veteran's chemical exposure during active duty service and his development of the malignancy that led to his death.  While this medical opinion is similar to a March 2000 opinion from the same doctor, the December 2005 letter contains a discussion of a March 2003 scientific study not included in the March 2000 opinion.  Thus, the December 2005 medical opinion is not cumulative or redundant of other evidence of record at the time of the August 2003 rating decision.  This evidence also pertains to an element of service connection that was previously lacking as it indicates a relationship between the Veteran's cause of death and active duty service.  Reopening of the claim is therefore warranted.


Reopened Claim

Initially, the Board notes that the RO considered the claim on a de novo basis in the December 2006 statement of the case (SOC). Therefore, the Board may proceed with de novo consideration without harm to the Veteran's appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran died in October 2000.  The death certificate, which was signed by a physician, lists the cause of death as metastatic prostate cancer.  At the time of his death, the Veteran's only service-connected disability was a gunshot wound to the left leg.  The record does not establish, and the appellant does not contend, that the Veteran's service-connected disability was the cause of his death.  Rather, the appellant contends that the Veteran's prostate cancer was incurred as a result of the Veteran's exposure to various chemicals during his participation in a research study during active duty service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the instance of a veteran's death, certain enumerated survivors are eligible for compensation if the death is found to be service connected.  The evidence must show that a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of the Veteran's death.  For a service connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death.  Rather, it must be shown that there was a causal connection.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service personnel records establish that the Veteran participated as a volunteer in an Army medical research program at a research laboratory in Edgewood Arsenal, Maryland.  Details of the Veteran's participation were provided in a July 1999 letter from the Army's Research Operation Division.  The letter stated that the Veteran served as a test subject in 1966 and 1967 that involved his exposure to chemical substances including CS-DM (adamsite) aerosol and a nerve agent called VX (methylphosphonothiolate).  He was exposed to CS-DM for approximately 75 seconds, had cutaneous exposure to VX, and was then decontaminated with a chlorine solution.  Service records therefore establish the Veteran's exposure to various chemicals during service in association with his participation in medical research studies.

The death certificate indicates that the Veteran's death was due directly to metastatic prostate cancer.  Post-service treatment records show that the Veteran was diagnosed with carcinoma of the prostate in January 1998, along with cancer of the liver and lungs.  The Board notes that there is some question as to the precise nature of the Veteran's prostate cancer, to include whether his other cancers were manifestations of the metastatic prostate cancer or were related to metastatic small cell cancer of an unknown primary site.  A VA hematologist and oncologist who reviewed the claims file and rendered a medical opinion in February 2011 determined that such questions were purely academic and moot as the central inquiry in this case was whether the prostate cancer that caused the Veteran's death was due to service.  Although the exact nature of the Veteran's prostate cancer is unknown, based on the death certificate, March 2005 and December 2005 statements from the Veteran's private physician, and the February 2011 VA opinion, it is clear that the Veteran's death was due to metastatic prostate cancer with neuroendorcrine features.  

The Board must now determine whether the Veteran's cancer was incurred or aggravated by active duty service and his exposure to chemicals.  Service treatment records do not indicate such a link between service and the Veteran's cancer; they are negative for findings or a diagnosis of prostate cancer.  There is also no evidence of malignant tumors within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of cancer dates from 1997, almost 30 years after the Veteran's separation from service, when the Veteran began to complain of urinary symptoms and back and abdominal pain.  A January 1998 CT was suggestive of carcinoma of the prostate and the diagnosis was confirmed with a February 1998 biopsy.  Further testing indicated that the prostate cancer had metastasized to the liver and lung, and the Veteran underwent courses of chemotherapy with his private physician and at the Northport VA Medical Center (VAMC).  

In support of her claim, the appellant submitted copies of two scientific studies discussing the effects of the Army research program that included the Veteran as a test subject.  The first of these reports, dating from 1985, noted that an excess cancer risk was considered a possible long-term effect of participation in the study.  However, review of the available data showed only a barely statistically significant increase in admission to VA hospitals for malignant neoplasms among the Edgewood test subjects.  The 1985 study also noted that the exposed test subjects did not differ significantly from members of the control group.  The study concluded that there was no firm evidence of long-range adverse effects from the chemical exposure at Edgewood Arsenal.  A follow-up study was published in October 2002 and March 2003 with similar results; there were few differences in health among those who had been exposed to chemicals and the control groups and no statistically significant differences in cancer mortality among the groups.  While the appellant submitted these studies in support of her claim, the conclusions of the reports do not establish a link between the Veteran's cancer and his in-service exposure to chemicals.  

The record also contains medical opinions weighing both for and against the appellant's claim.  Supporting the claim are medical opinions from the Veteran's private physician, as well as an opinion from a July 1998 VA examiner who examined the Veteran prior to his death.  The March 2000 and December 2005 medical opinions provided by the Veteran's private physician state that there exists a high likelihood that the Veteran's malignancies were connected to his exposure to chemicals during service.  The private medical opinions were based on the doctor's treatment of the Veteran, the Veteran's reported history of in-service chemical exposure, and review of the October 2002/March 2003 scientific study.  

Weighing against the claim are May 2000 and July 2006 opinions of a VA oncologist as well as the opinion and February 2011 report of a second VA hematologist and oncologist.  The May 2000 and July 2006 VA oncologist found that the scientific study from the 1980s and a 2000 search of a medical database did not support a link between the Veteran's exposure to VX and his cancer.  The February 2011 report from the second VA oncologist also provided an opinion against the claim, finding that it was highly unlikely (less than 50 percent probability) that the Veteran's development of prostate cancer was related to his in-service chemical exposure.  

After review of the record, the Board finds that the weight of the evidence is against the appellant's claim.  The most probative evidence regarding the possibility of a link between the Veteran's cancer and his in-service chemical exposure is the February 2011 opinion of the VA oncologist.  This opinion was based on a review of the Veteran's complete claims folder, including service records and all scientific studies, and included a full rationale for the stated conclusions.  It is therefore entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA oncologist found that the length of time between the Veteran's exposure and the development of his cancer, the type of in-service and post-service exposure, as well as numerous studies (including those submitted by the appellant) made it highly unlikely the Veteran's cancer was due to his in-service participation in the Edgewood research studies.  

In contrast, the medical opinions from the Veteran's private physician, while based on the doctor's treatment of the Veteran, also referenced the October 2002/March 2003 study submitted by the appellant.  Although the private doctor used this study to support his conclusion that a link existed between the Veteran's cancer and in-service chemical exposure, it is clear that the study in question did not stand for the proposition cited in the December 2005 medical opinion.  The February 2011 report by the VA oncologist was also clearly more in-depth and included a more detailed rationale and basis for the stated opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, with respect to the July 1998 VA opinion, the VA examiner merely stated that the Veteran's cancers were just as likely as not caused by chemical exposure as there was no way for the examiner to determine this fact based on the current evidence.  This opinion is, in essence, speculative and therefore cannot support the claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Thus, the evidence against the claim, including the February 2011 VA oncologist's medical opinion and scientific studies of record, clearly outweighs the evidence in support of the appellant's claim.  

The Board has also considered the statements of the appellant connecting the Veteran's death to his in-service chemical exposure, but as a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the appellant is competent to provide statements regarding the Veteran's observable symptoms and the onset of his disability, but finds that her opinion as to the cause of the Veteran's death simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The evidence is therefore against a finding that the Veteran's cancer and death was incurred or aggravated due to in-service chemical exposure. 

The Board is sympathetic to the appellant's claim, but the evidence does not establish that service connection is warranted for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Given the favorable nature of the Board's decision to reopen the claim, the Board concludes that any failure of the RO to comply with the duties to notify and assist, to the extent that such duties relate to the reopening of the claim, is not prejudicial to the appellant.  

With respect to the reopened claim, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the appellant in a July 2005 letter.  The appellant also received notice regarding the disability-rating and effective-date elements of the claim in a November 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim for service connection for the cause of the Veteran's death was readjudicated on a de novo basis in the December 2006 SOC. Therefore, any timing deficiency has been remedied.

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board notes that the July 2005 letter provided to the appellant did not include a statement of the conditions for which the Veteran was service-connected at the time of his death.  However, the Board finds that the lack of such notification was not productive of prejudicial error.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful). 

In this case, the appellant has not alleged any prejudice resulting from inadequate VCAA notice.  In addition, the appellant does not contend that the Veteran's only service-connected condition, a gunshot wound to the left leg, played any part in causing his death.  Instead, she contends that the Veteran's nonservice-connected prostate cancer caused his death and is etiologically related to active duty service.  Thus, the lack of notification regarding the Veteran's receipt of service-connected compensation for residuals of a gunshot injury has not affected the essential fairness of the adjudication.  The appellant was provided notice of the evidence needed to substantiate a DIC claim based on a condition not yet service-connected, and the Board finds that there is no prejudice resulting from the lack of notice on the Veteran's single service-connected condition in the July 2005 letter. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the appellant, including service treatment records, records of VA treatment, and private medical records.  The Board notes that while the claims folder contains some records of treatment from the Veteran's private physician, Dr. Samuels, the appellant noted in a September 2005 Authorization to Release Information that the Veteran had undergone treatment with Dr. Samuels until October 2000.  The record currently contains records dating through March 1998, but the Board finds that remanding for additional treatment records would only serve to delay the case and would not result in any evidence relevant to the claim on appeal.  As discussed above, the main issue before the Board is whether the Veteran's cause of death, i.e. prostate cancer, was etiologically related to active duty service to include exposure to various chemicals.  Dr. Samuels has already provided numerous medical opinions in support of the appellant's claim, and this evidence is highly relevant to the question of a relationship between service and the Veteran's cause of death.  If the additional treatment records contain any evidence of a relationship between the Veteran's in-service chemical exposure and service, such evidence would be duplicative of the statements already provided by Dr. Samuels.  In addition, the VA oncologist who reviewed the record and offered a medical opinion in February 2011 noted that the Veteran's treatment records were incomplete, however, this observation was only relevant in the context of determining the precise nature of the Veteran's prostate cancer.  The February 2011 oncologist found that this question was essentially moot as the central question in the case was the origin of the Veteran's cancer.  Therefore, the Board finds that remanding the claim for additional medical records would only cause further delay and would not result in any relevant evidence.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for the cause of the Veteran's death is granted. 

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


